Citation Nr: 1419366	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-15 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for thoracic scoliosis and lumbar lordosis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty for training with the Army National Guard from July 1987 to December 1987, and on active duty with the Army from May 1988 to May 1992.  He also served in the Reserves.  

These matters come before the Board of Veterans' Appeals (Board) from the August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in September 2012.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon a preliminary review of the record, the Board finds additional development is necessary.  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See Mclendon, 20 Vet. App. at 83.

The Veteran contends while stationed in Germany he injured his right knee after slipping off of the back of a truck.  X-rays were taken and he was placed on light duty for 60 days.  He asserts that over time, his right knee caused his left knee problems.  VA treatment records reflect complaints of bilateral knee pain.  An MRI was taken of the Veteran's left knee in July 2010 and found small joint effusion but no ligament or meniscal tears.  The service treatment records do not include documentation of a knee injury but they are incomplete and a formal finding of unavailability was issued in August 2010.  The Board finds the Veteran is competent to state what he experienced during service and the Board has no reason to doubt the Veteran's credibility regarding his report of a past injury and current symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  On Remand, the Veteran must be afforded a bilateral knee examination.  

When VA undertakes the effort to provide an examination for an appellant's claim, even when not statutorily obligated to do so, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded a contract VA audio examination in January 2010.  The VA examiner found the Veteran's right ear had mild to moderate conductive hearing loss but opined it would likely improve with medical treatment.  He recommended the Veteran's hearing be measured after the Veteran's external and middle ears were medically evaluated.  The Board finds that this opinion is inadequate, as the VA contract examiner was not able to provide a nexus opinion and suggested a re-evaluation.  

The Veteran's most recent VA examination of his spine was in January 2010, and when a veteran claims that his condition is worse than when originally rated, and the available evidence is insufficiently contemporaneous for an adequate evaluation of his current condition, VA's duty to assist includes providing a new examination. See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); VAOPGCPREC 11-95 (1995).  The Veteran asserted a worsening of his condition during his September 2012 Board hearing.  The Veteran reported symptoms such as reduced range of motion, difficulties with daily activities and seeking VA treatment for his spine two weeks prior to the hearing.  The Board finds that a new examination is necessary to reach a decision.

The Veteran has asserted his service-connected back condition prevents him from working and caused him to be fired from his last job.  A request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, as here, it is part of the claim for benefits for the underlying disability. Id. at 454.  Notification and adjudication of this claim, however, must be accomplished prior to a further adjudication by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide all required notice in response to the Veteran's most recent claim of entitlement to TDIU and a VA Form 21-8940.  The RO must undertake any additional development in response to a completed application.

2.  Obtain any relevant VA treatment records including those from the El Paso VAMC prior to July 2010 and after February 2011, Houston, Texas VAMC from 1996 to 2002 and any outstanding records from the William Beaumont AMC.  Efforts to obtain these records should be reflected in the Veteran's VA claims folder.

3.  Associate any relevant SSA records with the claims file to include any spine examinations conducted.  Negative responses must be memorialized in the claims folder.    

4.  After the above development is completed, schedule the Veteran for appropriate VA examinations, to determine the current severity of his service-connected thoracic scoliosis and lumbar lordosis, to address the nature and etiology of any current bilateral knee and hearing loss disability and to ascertain whether he is unemployable due to his service-connected disabilities.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file.

The VA examiner must:

(a)  Provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected thoracic scoliosis and lumbar lordosis.  All relevant tests and studies should be undertaken.  The examiner should specifically note any limitation of range of motion of the back, whether the Veteran's back disability results in incapacitating episodes, and whether the Veteran has any neurological symptomatology related to his service connected back disability.

Indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination

(b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has any current bilateral knee condition that is etiologically related to or caused by the Veteran's active service.

Address the Veteran's contention that a right knee injury in-service caused issues with his left knee.  

(c)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has any current bilateral hearing loss disability that is etiologically related to or caused by the Veteran's active service.

(d)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50% or greater) the Veteran's service-connected disabilities (either individual or in combination with each other, as listed in an August 2010 rating decision) are sufficient to render the Veteran unable to obtain or maintain any form of substantially gainful employment.  In making this determination, the examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to obtain or maintain substantially gainful employment in light of the severity of his service-connected disabilities (standing alone).

Address the Veteran's contentions of slurring due to medications for his back. 

A complete rationale should be provided for any opinion expressed

5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Then, after any development deemed necessary is completed, the claims for an increased rating for thoracic scoliosis and lumbar lordosis, service connection for a bilateral knee condition and hearing loss must be readjudicated.  The Veteran's TDIU claim, now part of the present appeal pursuant to Rice, must also be adjudicated.  If the benefits remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



